     Case 4:19-cv-00212-MW-MAF Document 68 Filed 12/20/19 Page 1 of 14




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

JAC’QUANN (ADMIRE)        )
HARVARD, et al.,          )
                          )
          Plaintiffs,     )
                          )
v.                        )            Case No.: 4:19-cv-00212-MW-CAS
                          )
                          )
MARK S. INCH, et al.,     )
                          )
          Defendants.     )
___________________________

  PLAINTIFF JOHNNY HILL’S MOTION FOR PROTECTIVE ORDER
                TO PREVENT RETALIATION
         AND INCORPORATED MEMORANDUM OF LAW

      People who are incarcerated have a constitutional right to challenge, through

legal action, the conditions of their confinement. Wright v. Newsome, 795 F.2d 964,

968 (11th Cir. 1986). Plaintiff Johnny Hill chose to exercise this right when he filed

this lawsuit. In response, staff members employed by Defendant Florida Department

of Corrections (FDC) have branded Mr. Hill a snitch and physically assaulted,

threatened, and harassed him. Because Mr. Hill is dependent on prison staff to meet

his every need, this sort of misconduct “parlay[s] even a low objective probability

of misconduct into a substantial subjective fear” of further retaliation. Ben David v.

Travisono, 495 F.2d 562, 564 (1st Cir. 1974).

                                          1
      Case 4:19-cv-00212-MW-MAF Document 68 Filed 12/20/19 Page 2 of 14




       This Court has the authority to prevent parties and their agents from

interfering with the judicial process through intimidation, including physical

brutality. Mr. Hill moves the Court to exercise its power under the All Writs Act,

28 U.S.C. § 1651, and issue a Protective Order prohibiting FDC from retaliating

against Mr. Hill for prosecuting this lawsuit and for communicating with counsel;

directing that Correctional Officer Kyle Masters have no further contact with Mr.

Hill; ordering Mr. Hill’s transfer away from Santa Rosa Correctional Institution

(Santa Rosa); together with any other relief the Court deems appropriate.


 I.    FACTUAL BACKGROUND

       1.     On September 13, 2019, FDC transferred Plaintiff Johnny Hill from

Santa Rosa to Northwest Florida Reception Center Annex (NWFRC) for an eye

doctor appointment. Officer Masters and another transport officer accompanied

Mr. Hill and several other incarcerated people there. Declaration of Johnny Hill

(Hill Decl.), ¶¶ 4, 7, 12.

       2.     Before they boarded the transport van, Officer Masters asked Mr. Hill

to identify himself. When Mr. Hill gave Officer Masters his name and DC number,

Officer Masters responded with something like, “Oh, yeah, you’re that little fuck

boy” suing the prison. He called Mr. Hill the N-word and a snitch and said

something about how “snitches get stitches.” Mr. Hill took this to be a threat based



                                         2
      Case 4:19-cv-00212-MW-MAF Document 68 Filed 12/20/19 Page 3 of 14




on rumors that Santa Rosa has a history of officer violence against people who

snitch. Hill Decl., ¶ 6.

       3.     Once at NWFRC, Officer Masters viciously attacked Johnny Hill, who

was fully restrained at the hands and feet. He punched Mr. Hill twice in the head,

causing him to fall to the ground. Officer Masters then hit and kicked Mr. Hill in

both sides of his body. Hill Decl., ¶ 10.

       4.     Officer Masters beat Mr. Hill with so much force that Mr. Hill began to

urinate blood and experienced severe pain in his lower back and flank for more than

a week after the attack. Hill Decl., ¶ 17, Ex. B; Declaration of Laura Ferro (Ferro

Decl.), ¶ 11, Ex. C.

       5.     After the beating, on the way back to Santa Rosa, Officer Masters

pulled a gun out of his holster and threatened Mr. Hill. He also said something like,

“If you do say anything back at Santa Rosa, I can make sure that you have a sudden

‘K2 overdose.’” 1 Mr. Hill believed that Officer Masters was threatening to have him

killed and to cover up his death. Hill Decl., ¶ 14.

       6.     Mr. Hill submitted a formal grievance of staff abuse regarding the

events of September 13, 2019. Hill Decl., ¶ 16, Ex. A. Santa Rosa approved his


1
  K2 is the colloquial term for synthetic marijuana. According to an internal FDC audit, K2 usage
resulting in drug overdoses has been the leading cause of in-custody death in recent years. See
Sarah Blaskey, This drug is turning Florida inmates into ‘zombies.’ It’s fueling a record death
toll, MIAMI HERALD, Aug 21, 2018, https://www.miamiherald.com/news/special-reports/florida-
prisons/article215642855.html.


                                               3
      Case 4:19-cv-00212-MW-MAF Document 68 Filed 12/20/19 Page 4 of 14




grievance to the extent it referred his complaint to the investigative section of the

Office of the Inspector General (OIG). 2 Id. The only word Mr. Hill has received

from the OIG since then is a letter stating that an unspecified “matter was

investigated and the findings of this case are dispositioned as Suspended.” Hill

Decl., ¶ 21, Ex. C.

       7.     On or about October 24, 2019, FDC transferred Mr. Hill from Santa

Rosa to the Reception and Medical Center (RMC) for a medical appointment.

Officer Masters was one of the officers involved in the transportation process. He

threatened Mr. Hill repeatedly, including that he would injure Mr. Hill when he

returned to Santa Rosa. Hill Decl., ¶ 18.

       8.     Staff at RMC told Mr. Hill that he would be held at RMC through

January 2020 for medical reasons, temporarily alleviating his concerns of further

contact with or retaliation by Officer Masters. Hill Decl., ¶ 19.

       9.     Despite this, on November 26, 2019, FDC transferred Mr. Hill back to

Santa Rosa. Upon his arrival, he saw Officer Masters, who made more disparaging

remarks toward Mr. Hill. Hill Decl., ¶ 20.




2
  Mr. Hill has exhausted his administrative remedies on this issue. See Harvard v. Inch, No.
4:19cv212-MW/CAS, 2019 WL 5587314, at *15 (N.D. Fla. Oct. 24, 2019). Still, the plain
language of the Prison Litigation Reform Act does not require exhaustion for the purpose of this
motion, because Mr. Hill has not brought a new claim or action regarding retaliation. See 42
U.S.C. § 1997e(a) (“No action shall be brought with respect to prison conditions . . . until such
administrative remedies as are available are exhausted.” (emphasis added)).
                                               4
     Case 4:19-cv-00212-MW-MAF Document 68 Filed 12/20/19 Page 5 of 14




      10.    Since Mr. Hill’s return to Santa Rosa, officers have called him a snitch

and retaliated against him by, for example, depriving him of meals, damaging his

property, and threatening to pepper spray him. Hill Decl., ¶¶ 22-23, 25.

      11.    Mr. Hill expects to go back to RMC for more medical treatment. And

since Officer Masters is a transport officer at Santa Rosa, Mr. Hill believes that he

will likely be involved in the transport process. Hill Decl., ¶ 24.

      12.    Over the last several weeks, Plaintiffs’ attorneys have attempted to

resolve this issue with Defendants’ attorneys without success. Defendants have not

agreed to take any steps to ensure Mr. Hill’s safety. On December 20, 2019, they

produced a document that describes a cursory investigation into Mr. Hill’s

allegations, including a medical exam conducted six days after the incident. The

examination was not conducted by a physician or even a registered nurse. Ferro

Decl., ¶¶ 6-10, Ex. A-B.

      13.    Based on the brute force Officer Masters used against Mr. Hill on

September 13, 2019, and his ongoing threats since that time, Mr. Hill fears that

Officer Masters will again retaliate against him for his involvement in this case.

Even absent another encounter with Officer Masters, Mr. Hill fears further

retaliation based on the conduct of other officers at Santa Rosa in recent weeks. Hill

Decl., ¶ 25-26.




                                          5
      Case 4:19-cv-00212-MW-MAF Document 68 Filed 12/20/19 Page 6 of 14




       14.     Defendants intend to depose Mr. Hill in this case, potentially as soon as

January 2020. Ferro Decl., ¶ 12. They also intend to have a correctional officer in

the room during the deposition.3 Since officers at Santa Rosa have labeled Mr. Hill

a snitch and retaliated against him because of his involvement in this case, Mr. Hill

has a substantial subjective fear of further retaliation. Hill Decl., ¶ 27.


II.    MEMORANDUM OF LAW

       A.      The All Writs Act Empowers the Court to Prevent Retaliation
               Against Incarcerated Litigants

       This Court has the authority under the All Writs Act to protect incarcerated

plaintiffs against retaliation. The All Writs Act empowers federal courts to “issue

all writs necessary or appropriate in aid of their respective jurisdictions and

agreeable to the usages and principles of law.” 28 U.S.C. § 1651. It “is a codification

of the federal courts’ traditional, inherent power to protect the jurisdiction they

already have,” allowing them to safeguard ongoing proceedings. Klay v. United

Healthgroup, Inc., 376 F.3d 1092, 1099 (11th Cir. 2004). Orders must be directed

at conduct “which, left unchecked, would have . . . the practical effect of diminishing

the court’s power to bring the litigation to a natural conclusion.” Id. at 1102 (quoting

IIT Cmty. Dev. Corp. v. Barton, 569 F.2d 1351, 1359 (5th Cir. 1978)). This power




3
  Plaintiffs’ object to having an officer in the room during their depositions; this is the subject of
a separate Motion for Protective Order, ECF 67.
                                                  6
     Case 4:19-cv-00212-MW-MAF Document 68 Filed 12/20/19 Page 7 of 14




is not limited to the parties before the Court in the underlying litigation. Instead, it

extends to all persons who “though not parties to the original action . . . are in a

position to frustrate . . . the proper administration of justice.” United States v. N.Y.

Tel. Co., 434 U.S. 159, 174 (1977).

      Left unchecked, retaliation against Mr. Hill will frustrate the implementation

of the fair administration of justice. People who are incarcerated, more so than any

other class of litigants, are uniquely vulnerable because they rely on prison staff for

every need, including personal safety. See Farmer v. Brennan, 511 U.S. 825, 833

(1994) (“[H]aving stripped them of virtually every means of self-protection and

foreclosed their access to outside aid,” incarcerated people must rely on prison staff

to meet their basic human needs.). Mr. Hill is at the mercy of FDC staff, who have

responded to his involvement in this lawsuit with harassment and physical violence.

Their conduct gives rise to a reasonable fear that Mr. Hill’s continued involvement

in this case, including testifying at his impending deposition, will result in additional

retaliation. The All Writs Act provides the mechanism for the Court to rein in this

behavior so that it can adjudicate the case.

      Travisono, a case in which a group of incarcerated people brought a class

action lawsuit challenging their conditions of confinement, is instructive. 495 F.2d

at 563. The plaintiffs invoked the court’s All Writs jurisdiction for “orders for the

protection of plaintiffs and their class . . . to insure a complete and thorough


                                           7
      Case 4:19-cv-00212-MW-MAF Document 68 Filed 12/20/19 Page 8 of 14




investigation” of the case.” Id. Based on testimony that prison staff had retaliated

against plaintiffs and class members through “beatings, gasings [sic] and ‘strip’

lockups,” the court entered a protective order restraining prison officials and their

agents “from taking any actions in retaliation against plaintiffs and members of

plaintiffs’ class” or depriving them of their rights and privileges due to their

participation in the lawsuit. Id.

       The First Circuit found that the plaintiffs’ fear of retaliation “if they co-operate

in the preparation of the substantive action” justified the imposition of a protective

order under the All Writs Act.4 In so doing, it tacitly concluded that the plaintiffs

did not need to meet the criteria for ordinary protective orders under Federal Rule of

Civil Procedure 26(c), or for preliminary injunctions. See id. See also Klay, 376

F.3d at 1101 (“The requirements for a traditional injunction do not apply to

injunctions under the All Writs Act because a court’s traditional power to protect its

jurisdiction, codified by the Act, is grounded in entirely separate concerns.”); cf.

Weimar, et al., v. Fla. Dep’t of Corr., et al., 4:19-cv-00427-MW-MJF, ECF 13 (N.D.



4
  The Travisono court upheld one paragraph of the order prohibiting retaliation but struck another
that was vague and “crosse[d] the line from a limited protective order . . . to a more expansive
preliminary injunction appropriate only upon express findings that the prohibited conduct is
likely.” Id. at 564-65. See also Adams v. NaphCare, Inc., No. 2:16-cv-229, 2016 WL 10492102
(E.D. Va. July 25, 2016) (denying motion for protective order that requested that incarcerated
witnesses be transferred to a “neutral facility”; that they be guarded by correctional officers
unrelated to the litigation; and that the court appoint a special monitor because such relief
“appeared consistent with relief obtained in a preliminary injunction”).

                                                8
      Case 4:19-cv-00212-MW-MAF Document 68 Filed 12/20/19 Page 9 of 14




Fla. Sep. 16, 2019) (denying plaintiff’s motion to prohibit certain FDC employees

from accessing plaintiff because plaintiff failed to provide a legal basis for a request

that, in essence, amounted to a temporary restraining order). 5

       Mr. Hill seeks a similarly contoured protective order designed to prohibit FDC

staff from retaliating against him based on any actions he takes or has taken in

furtherance of this litigation. Certainly, the Court’s jurisdiction under the All Writs

Act must not be deployed lightly. See Penn. Bureau of Corr. v. United States

Marshals Serv., 474 U.S. 34, 43 (1985) (holding that the All Writs Act does not

authorize use of “ad hoc writs” whenever convenient, but it “empowers federal

courts to fashion extraordinary remedies when the need arises”). But the Court’s

intervention here is necessary to prevent direct retaliation against Mr. Hill for

invoking the Court’s jurisdiction. Otherwise, FDC staff will be left with every

incentive and no deterrent to thwart litigation that is critical of FDC’s practices. This

is precisely the type of “exceptional circumstance” that the All Writs Act was

designed for. See Travisono, 495 F.2d at 563.




5
  Unlike in Weimar, this motion does not amount to a motion for a temporary restraining order.
Mr. Hill’s primary request is an Order prohibiting retaliation, which, under Travisono, is a proper
exercise of All Writs jurisdiction. And as delineated below, Mr. Hill has satisfied the legal
standard for such an Order.
                                                9
     Case 4:19-cv-00212-MW-MAF Document 68 Filed 12/20/19 Page 10 of 14




       B.       The Issuance of a Protective Order is Necessary Based on Mr. Hill’s
                Reasonable Fear of Retaliation

       The issuance of a Protective Order is both necessary to protect Mr. Hill and

justified under the law. The “findings necessary to support a protective order

[against retaliation] are simply that the plaintiff[] reasonably fear[s] retaliation and

that the court's fact-finding may be materially impaired unless there is provided the

tangible protection of a suitable court order[.]” Travisono, 495 F.2d at 564. Mr. Hill

meets that test.

       Mr. Hill’s ongoing fear of retaliation is reasonable given the misconduct of

correctional staff at Santa Rosa from September 13, 2019, through the present.

Officer Masters beat Mr. Hill so severely that Mr. Hill urinated blood and was in

extreme pain for more than a week after the incident. In addition to the vicious

attack, Officer Masters and other officers have continued to call Mr. Hill a snitch

and engage in harassment. Mr. Hill has attempted to address his concerns, first

through the grievance process, and then through the advocacy of Plaintiffs’ counsel,

to no avail.6

       Though Mr. Hill obtained temporary refuge at RMC, he is back in harm’s

way. FDC chose to return him to Santa Rosa—notwithstanding the requests of his


6
  Significantly, Defendants have refused to turn over or even provide a summary description of
video evidence that could either corroborate or refute Mr. Hill’s claim of retaliation, despite
Plaintiffs’ counsel’s repeated requests for it. Ferro Decl., ¶¶ 6-10. Defendants’ failure to
meaningfully engage in conversation with Plaintiffs’ counsel regarding Mr. Hill’s fear of
retaliation has left Mr. Hill no recourse other than to seek court intervention.
                                              10
     Case 4:19-cv-00212-MW-MAF Document 68 Filed 12/20/19 Page 11 of 14




attorneys, and FDC’s ability to transfer him to any of the other Close Management

facilities. He has no control over how long he will be at Santa Rosa, or what officers

he will encounter while he is there or during his transport to another institution. Mr.

Hill’s impending deposition adds to his fears. At best, he will have to testify at the

same prison where officers are retaliating against him for being a snitch. At worst,

the same officers who have been harassing him may be in the deposition room with

him and hear his testimony contemporaneously. The totality of these circumstances

renders his subjective fear of further retaliation not only substantial, but also

objectively likely to occur.     See Travisono, 495 F.2d at 564 (indicating that

substantial subjective fear of retaliation is enough to justify a protective order).

       This fear, fueled by Mr. Hill’s complete reliance on correctional officers who

blatantly disregard the rule of law, threatens to undermine the Court’s fact-finding

ability.   Mr. Hill depends on this Court to adjudicate Plaintiffs’ claims that

Defendants’ isolation policies and practices subject them, and the putative class they

seek to represent, to disability discrimination and a substantial risk of serious harm.

His upcoming deposition is a critical stage in the progression of this case. If the

threat of retaliation looming over Mr. Hill’s head is unabated, the outcome of this

case may hinge on Mr. Hill’s courage to continue to prosecute this case, rather than

its merits. See id.




                                           11
       Case 4:19-cv-00212-MW-MAF Document 68 Filed 12/20/19 Page 12 of 14




III.    CONCLUSION

        Mr. Hill reasonably fears retaliation based on the conduct of Officer Masters

and other FDC staff. To assist the exercise of the Court’s jurisdiction in this cause,

the Court should issue an order protecting Mr. Hill against further retaliation. Such

an order should include not only a directive against retaliation, but also, if the Court

deems it appropriate, the same relief that Defendants have refused to provide: no

contact with Officer Masters and transfer away from Santa Rosa.

        WHEREFORE Plaintiff Johnny Hill respectfully requests that this Court enter

an Order: 1) prohibiting Defendant FDC and its officers, agents, and all persons

acting in concert with it, from retaliating against Mr. Hill for bringing this lawsuit

and for communicating with counsel and the Court; 2) directing that Officer Masters

have no contact with Mr. Hill; 3) ordering Mr. Hill’s transfer away from Santa Rosa;

together with any other relief the Court deems appropriate.

                                        Respectfully Submitted,


Dated: December 20, 2019                _______________________
                                        Sumayya Saleh
                                        Fla. Bar No. 119372
                                        Shalini Goel Agarwal
                                        Fla. Bar No. 90843
                                        Southern Poverty Law Center
                                        106 East College Ave., #1010
                                        Tallahassee, FL 32302
                                        Telephone: (850) 521-3024
                                        sumayya.saleh@splcenter.org
                                        shalini.agarwal@splcenter.org
                                          12
Case 4:19-cv-00212-MW-MAF Document 68 Filed 12/20/19 Page 13 of 14




                              Kelly Knapp
                              Fla. Bar No. 1011018
                              Southern Poverty Law Center
                              4770 Biscayne Blvd., Suite 760
                              Miami, FL 33137
                              Telephone: (786) 347-2056
                              kelly.knapp@splcenter.org

                              Lisa Graybill*
                              Texas Bar No. 24054454
                              Southern Poverty Law Center
                              201 St. Charles Avenue, Suite 2000
                              New Orleans, LA 70170
                              Telephone: (334) 549-0498
                              lisa.graybill@splcenter.org

                              Andrea Costello
                              Fla. Bar No. 532991
                              Christopher M. Jones
                              Fla. Bar No. 994642
                              Jennifer Painter
                              Fla. Bar No. 110966
                              Aimee Lim
                              Fla. Bar No. 116209
                              Florida Legal Services
                              122 E. Colonial Drive, Suite 100
                              Orlando, FL 32801
                              Telephone: (407) 801-0332 (direct)
                              andrea@floridalegal.org
                              christopher@floridalegal.org
                              jennifer.painter@floridalegal.org
                              aimee.lim@floridalegal.org

                              Dante P. Trevisani
                              Fla. Bar No. 72912
                              Laura A. Ferro
                              Fla. Bar No. 1015841
                              Sam Thypin-Bermeo
                              Fla. Bar No. 1019777
                               13
    Case 4:19-cv-00212-MW-MAF Document 68 Filed 12/20/19 Page 14 of 14




                                       Florida Justice Institute, Inc.
                                       100 SE 2nd St., Ste 3750
                                       Miami, FL 33131
                                       Telephone: (305) 358-2081
                                       dtrevisani@floridajusticeinstitute.org
                                       lferro@floridajusticeinstitute.org
                                       sthypin-bermeo@floridajusticeinstitute.org

                                       *Admitted pro hac vice

                                       Attorneys for Plaintiffs


                           Local Rule 7.1(B) Certificate

      Under Rules 7.1(B) and (C) of the Local Rules of the Northern District of

Florida, undersigned counsel certifies that Plaintiffs’ counsel has conferred with

counsel for the Defendants about the relief sought in this motion. Defendants oppose

the motion and object to the relief requested.

                                                   _______________________
                                                   Sumayya Saleh


                           Local Rule 7.1(F) Certificate

      Under Rule 7.1(F) of the Local Rules of the Northern District of Florida,

undersigned counsel certifies that this motion contains 3131 words.

                                                   _______________________
                                                   Sumayya Saleh




                                         14
